


 

Exhibit 10.29

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
FOR THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPERATELY
FILED WITH THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH TWO ASTERISKS (**).

 

GAS PROCESSING AGREEMENT

 

BY AND BETWEEN

 

MARKWEST JAVELINA COMPANY

 

AND

 

CITGO REFINING AND CHEMICALS COMPANY, L.P.

 

EAST and WEST REFINERIES

 

DATED NOVEMBER 1, 2007

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I

DEFINITIONS

3

 

 

 

ARTICLE II

EXHIBIT(S)

6

 

 

 

ARTICLE III

DEDICATION OF SUPPLY

6

 

 

 

ARTICLE IV

CURTAILMENTS

7

 

 

 

ARTICLE V

DELIVERY AND QUALITY OF SUPPLIER’S OFF-GAS

7

 

 

 

ARTICLE VI

OFF-GAS PROCESSING

10

 

 

 

ARTICLE VII

GAS MEASUREMENT AND TRANSMISSION

10

 

 

 

ARTICLE VIII

DETERMINATION OF PROCEEDS

12

 

 

 

ARTICLE IX

RESIDUE GAS PIPELINE

13

 

 

 

ARTICLE X

TERM

14

 

 

 

ARTICLE XI

WARRANTY

15

 

 

 

ARTICLE XII

FORCE MAJEURE

16

 

 

 

ARTICLE XIII

NOTICES

16

 

 

 

ARTICLE XIV

MISCELLANEOUS

17

 

 

 

EXHIBIT A

RESIDUE AND EXCESS GAS SPECIFICATIONS

 

 

 

 

EXHIBIT B

ALLOCATION STATEMENT EXAMPLE

 

 

 

 

EXHIBIT C

EXAMPLE CALCULATION OF WEIGHTED AVERAGE SALES PRICE

 

 

 

 

EXHIBIT D

METHODS OF GAS MEASUREMENT, SAMPLING, TESTING AND ANALYSIS

 

 

2

--------------------------------------------------------------------------------


 

GAS PROCESSING AGREEMENT

 

THIS GAS PROCESSING AGREEMENT (“Agreement”) is made and entered into effective
November 1, 2007 by and between MarkWest Javelina Company (“Processor”), a Texas
general partnership with its corporate office in Denver, CO and local office at
5438 Union Street, Corpus Christi, TX 78407 and CITGO Refining and Chemicals
Company, L.P. (“Supplier”), a Delaware limited partnership with offices at 1802
Nueces Bay Boulevard, Corpus Christi, TX 78469.

 

W I T N E S S E T H:

 

WHEREAS, Processor owns and operates the MarkWest Javelina Gas Processing and
Fractionation Plant (the “Plant”), located at 5438 Union Street, Corpus Christi,
Texas, 78407, for the purpose of extracting Liquefiable Hydrocarbons, hydrogen
and impurities from Inlet Gas delivered to the Plant from certain refineries and
other sources; and

 

WHEREAS, Supplier desires to deliver, subject to the provisions of this
Agreement, Off-Gas from its Refineries to the Plant for the extraction of
Liquefiable Hydrocarbons, hydrogen and impurities; and

 

WHEREAS, Processor desires to receive, subject to the provisions of this
Agreement, Supplier’s Off-Gas at the Plant.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants set forth
herein, the mutual benefits to be derived and other good and valuable
consideration the receipt and sufficiency of which is hereby acknowledged
Supplier and Processor agree as follows:

 

ARTICLE I

DEFINITIONS

 

The definitions in this Article shall apply for all purposes to this Agreement:

 

1.1                                 “Btu” means a British Thermal Unit, and
“MMBtu” means one million (1,000,000) Btus.

 

1.2                                 “Component” means an identifiable
constituent of Off-Gas which may be extracted by Processing at the Plant,
including, without limitation, incidental methane, ethane, ethylene, propane,
propylene, butanes, pentanes-plus, hydrogen, and incidental non-hydrocarbon
materials.

 

3

--------------------------------------------------------------------------------


 

1.3                                 “Delivery Point” means Processor’s meter at
which Supplier’s Off-Gas is initially measured upon delivery into Processor’s,
or Processor’s affiliates, delivery pipeline(s).

 

1.4                                 “East Refinery” means Supplier’s East
Refinery located at 1802 Nueces Boulevard, Corpus Christi, Texas 78469.

 

1.5                                 “Energy Expenses” means all fuel, power and
other utility and energy related expenses necessary to operate the Plant
including, but not limited to, electricity and Plant Fuel.

 

1.6                                 “Energy Expense Charge” or “EEC” means the
proportionate share of the Energy Expenses allocated each Month to Supplier as
set forth in Section 8.5.

 

1.7                                 “Excess Gas” means the residue gas
attributable to refiners and other sources other than Supplier delivering Inlet
Gas to the Plant and Gas purchased by Processor for use at the Plant but not
consumed at the Plant.

 

1.8                                 “Gas” means any fluid, either combustible or
non-combustible, including Off-Gas, which maintains a gaseous or rarefied state
at a temperature of 60 degrees Fahrenheit and at a pressure of 14.65 psia.

 

1.9                                 “Inlet Gas” means Off-Gas and other Gas that
is Processed at the Plant for the extraction of Plant Products and certain
incidental non-hydrocarbon materials.

 

1.10                           “Liquefiable Hydrocarbons” means all Components
except hydrogen, incidental methane and non-hydrocarbon materials.

 

1.11                           “Mscf” means 1,000 standard cubic feet of Gas and
“MMscf” means 1,000,000 standard cubic feet of Gas.  A standard cubic foot of
gas is one cubic foot of gas at a temperature of 60 degrees Fahrenheit and at a
pressure of 14.65 psia.

 

1.12                           “Month” means the period of time beginning at
7:00 a.m. Central Clock Time in Corpus Christi, Texas, on the first day of each
calendar month and ending at such time on the first day of the next calendar
month.

 

1.13                           “Nonaffiliated Third Parties” means any
corporation, limited liability company, partnership (including a limited
partnership) or other entity other than an affiliate of Processor.  For the
purposes of this definition, “affiliate of Processor” shall mean any person,
corporation, limited liability company, partnership (including a limited
partnership) or other entity which (i) controls, (ii) is controlled by, or
(iii) is under common control with Processor.  “Control”, as used in this
definition, means the ownership directly or indirectly of more than fifty (50)
percent of the voting rights in a company or other legal entity, or the right,
directly or indirectly through its ownership position or

 

4

--------------------------------------------------------------------------------


 

through contract, to direct the management and policies of a company or other
legal entity.

 

1.14                           “Off-Gas” means Gas produced as a by-product of
refining crude oil and other refinery feedstocks.

 

1.15                           “Party” means either Processor or Supplier and
“Parties” means both Processor and Supplier.

 

1.16                           “Plant Fuel” means the quantity of Gas or other
hydrocarbons purchased by Processor to operate the Plant.

 

1.17                           “Plant Net Proceeds Attributable to Supplier’s
Off-Gas” means for all Components of Plant Products, the sum of the total
quantity of each Component of Plant Products attributable to Supplier’s Off-Gas
multiplied by the Weighted Average Sales Price for each such Component of Plant
Products. Exhibit B includes an example of the calculation of Plant Net Proceeds
Attributable to Supplier’s Off-Gas.

 

1.18                           “Plant Products” means each and all of the
Components extracted from the Off-Gas by Processing at the Plant.

 

1.19                           “Plant Thermal Reduction” or “PTR” means the
decrease in the quantity of Supplier’s Off-Gas measured in Btus as a result of
Processing Supplier’s Off-Gas as further defined in Section 6.2.

 

1.20                           “Process”, “Processed” or “Processing” means the
extraction of Plant Products and certain incidental non-hydrocarbon materials
from Off-Gas at the Plant.

 

1.21                           “Redelivery Point” means Processor’s meter at
which Supplier’s Residue Gas will be measured following the construction by
Processor of the Residue Gas Pipeline, and which location shall be immediately
prior to Processor’s delivery thereof to Supplier.

 

1.22                           “Refineries” means the East Refinery and the West
Refinery collectively.

 

1.23                           “Residue Gas” means the quantity of Gas, measured
in Btus, remaining after the Processing of Supplier’s Off-Gas as further defined
in Section 8.4.

 

1.24                           “Supplier’s Percentage” shall be ** of Plant Net
Proceeds Attributable to Supplier’s Off-Gas.

 

1.25                           “Supplier’s Proceeds” means (a) the sum for all
Components of (i) the Plant Net Proceeds Attributable to Supplier’s Off-Gas for
each Component multiplied by (ii) Supplier’s Percentage for each such Component;
less (b) the applicable Energy Expense Charge. Exhibit B includes an example of
the

 

5

--------------------------------------------------------------------------------


 

calculation of Supplier’s Proceeds.

 

1.26                           “Weighted Average Sales Price” for a Month means
the average sales value for each Component of Plant Products and shall be equal
to the sum of the proceeds the Plant receives for each Component of Plant
Products during such Month less all transportation, storage, marketing and
exchange fees paid to Nonaffiliated Third Parties for such Component of Plant
Products divided by the volume of such Component of Plant Products that was sold
during such Month. Exhibit C includes an example of the calculation of the
Weighted Average Sales Price for each Component of Plant Products.

 

1.27                           West Refinery” means the Supplier’s West Refinery
located at 17350 Highway 37 West, Corpus Christi, Texas 78408.

 

ARTICLE II

EXHIBIT(S)

 

The following Exhibit(s) are attached to and made a part of this Agreement by
reference:

 

2.1                                 Exhibit A sets forth the specifications for
Residue Gas and Excess Gas.

 

2.2                                 Exhibit B illustrates the allocation
statements to be provided monthly to Supplier.

 

2.3                                 Exhibit C illustrates the method used to
calculate Weighted Average Sales Price for each Plant Product.

 

2.4                                 Exhibit D sets forth the methods of
measurement, sampling, testing and analysis of Supplier’s Off-Gas.

 

ARTICLE III

DEDICATION OF SUPPLY

 

3.1                                 Subject to the terms and conditions of this
Agreement, (i) Supplier shall dedicate certain streams of Off-Gas from
Supplier’s East Refinery and a specified volume of Off-Gas from Supplier’s West
Refinery to Processor for Processing and extraction of Plant Products for the
term of this Agreement; and shall deliver to the Delivery Point, one hundred
percent (100%) of its dedicated Off-Gas and the Liquefiable Hydrocarbons and
hydrogen contained therein that is produced from Supplier’s Refineries, under
normal operations, up to the Processor’s ability to receive (ii) **

 

3.2                                 **

 

6

--------------------------------------------------------------------------------


 

3.3                                 Supplier shall not strip Liquefiable
Hydrocarbons or hydrogen from Supplier’s Off-Gas prior to delivery at the
Delivery Point(s) other than by separation methods in operation at Supplier’s
Refineries as of the effective date of this Agreement.  Additional separation
methods designed to recover Liquefiable Hydrocarbons or hydrogen from Supplier’s
Off-Gas, including but not limited to, solid bed absorption, lean oil
absorption, turbo-expansion, membranes, mechanical or refrigeration principles
shall not be installed by Supplier at the Refineries after effective date
hereof.

 

3.4                                 Subject to Sections 3.3 and 3.5, Supplier
shall have the right to (i) reduce the volume of, or modify the slate of, crude
oil and/or other feedstocks refined at Supplier’s Refineries; (ii) change the
equipment and/or operation of Supplier’s Refineries for the purpose of
expanding, reducing or improving the refining of oil and other hydrocarbon
feedstocks; or (iii) fully or partially curtail operation of Supplier’s
Refineries at any time for routine or non-routine maintenance or repairs. 
Supplier shall be required to provide prior written notice to Processor if such
changes described above results in a reduction or interruption of the volume of
Supplier’s Off-Gas, or significantly alters the composition of Supplier’s
Off-Gas.

 

3.5                                 If any non-temporary changes made to the
Supplier’s refineries materially affect the quantity or composition of
Supplier’s Off-Gas, the Parties will negotiate in good faith a fair and
equitable adjustment to Supplier’s Proceeds or other appropriate adjustments. 
For purposes of this Section 3.5, the quantity and composition of Supplier’s
prior twelve months Off-Gas excluding Supplier’s planned outages and Processor’s
outages and curtailments shall be used as the expected volume of Off-Gas when
determining any reduction in the volume or change in the composition of
Supplier’s Off-Gas.

 

3.6                                 If Supplier, during the term of this
Agreement, installs additional equipment resulting in the production of
additional Off-Gas from Supplier’s Refineries, such additional Off-Gas shall be
subject to this Agreement, upon the mutual agreement of both Parties.

 


ARTICLE IV


CURTAILMENTS


 

4.1                                 Processor shall have the right at any time
to curtail all or a portion of Supplier’s Off-Gas Processed at the Plant, to the
extent reasonably necessary for routine or non-routine maintenance or repair of
the Plant.  **

 

                                                If Supplier requests that
Processor not curtail Off-Gas from Supplier’s West Refinery and that all of
Supplier’s curtailment be applied to Supplier’s East Refinery, Supplier shall
pay to Processor an amount equal to the difference

 

7

--------------------------------------------------------------------------------


 

between the Plant Net Proceeds Attributable to Supplier’s Off-Gas from its East
Refinery and the Plant Net Proceeds Attributable to Supplier’s Off-Gas from its
West Refinery for all Off-Gas not curtailed and processed from Supplier’s West
Refinery in lieu of Off-Gas processed from Supplier’s East Refinery ** provided
that such payment amount shall never be less than zero.  An example of this
calculation is included in Exhibit B.

 

                                                Processor shall notify Supplier
of the nature and extent of each instance of curtailment due to a non-routine
event as soon as reasonably practicable. Such notice shall include the reasons
for the curtailment and an estimate of the amount of time the curtailment is
expected to last.  Processor shall give Supplier no less than thirty (30) days
prior written notice of scheduled maintenance or repairs that are expected to
fully or significantly curtail operations at the Plant and shall include a
general description of such activities and the amount of time the curtailment is
expected to last.  Processor agrees to use commercially reasonable efforts to
minimize the time of any such curtailments and, to the extent practicable,
coordinate with Supplier any scheduled curtailment with Supplier’s activities at
its Refineries.

 

4.2                                 Subject to reasonable fees, terms and
conditions, Processor will assist in transporting Gas between the Refineries or
to Supplier’s designees, or provide other services in this context only during
Processor’s total Plant outages.

 

4.3           Supplier is aware that material changes in the quality and
quantity of Supplier’s Off-Gas delivered to the Plant could adversely affect
Plant operations.  If, in Processor’s sole but reasonable opinion, changes in
the composition or volume of Supplier’s Off-Gas have an adverse affect on Plant
operations, Processor may adjust Supplier’s Off-Gas deliveries until such time
as the composition and/or volume of Supplier’s Off-Gas returns to the original
composition, or becomes otherwise acceptable to Processor.

 

4.4                                 Supplier shall provide Processor with no
less than thirty (30) days advance written notice of Supplier’s planned outages
which are anticipated to impact the volume or composition of Supplier’s Off-Gas.

 

ARTICLE V

DELIVERY AND QUALITY OF SUPPLIER’S OFF-GAS

 

5. 1                              Supplier shall deliver its Off-Gas to
Processor at the Delivery Point, (a) at a pressure not to exceed the lesser of
(i) one hundred (100) psig or (ii) the Javelina Pipeline MAOP; (b) at a pressure
of not less than seventy (70) psig; and (c) meeting the following
specifications:

 

Ammonia                      50 ppmv maximum

H2S                              80 ppmv maximum

 

8

--------------------------------------------------------------------------------


 

Total Sulfur

100 ppmv maximum

CO2

2 mol % maximum

CO

1.5 mol % maximum

Oxygen

0.5 mol % maximum


H2O


NO FREE WATER

Temperature

Less than 120 degrees Fahrenheit

 

Processor may refuse to accept all or any portion of Supplier’s Off-Gas that
does not meet the above quality specifications or Supplier’s Off-Gas that
contains other constituents which neither Supplier nor Processor knows or should
have known may affect Plant Products quality, Plant operations or damage Plant
equipment.  In the event such otherwise unknown constituent will, does or may
affect Processor’s Plant Product(s) quality, Plant operations or damage Plant
equipment, then Processor will provide notice to Supplier that Supplier’s
Off-Gas is rejected until Supplier has corrected the problem.  If Supplier’s
Off-Gas is rejected, Supplier shall correct the problem before resuming
deliveries of Supplier’s Off-Gas to the Delivery Point(s).  It is Supplier’s
option whether or not to take any actions to correct said problem and therefore
resume delivery of Off-Gas to Processor.

 

Processor shall have the right to curtail the delivery of Supplier’s Off-Gas if
a particular constituent of total sulfur in the combined Inlet Gas streams from
all suppliers is of sufficient concentration that Processor believes in its
reasonable and sole opinion, may affect product quality, Plant operations, or
damage Plant equipment, even though the total sulfur in the respective
Refineries’ Off-Gas streams are within the above specifications.

 

Additionally, Processor may refuse to accept all or any portion of Supplier’s
Off-Gas that contains H2S between 50 ppmv and 80 ppmv.  If Supplier’s Off-Gas is
rejected under this subparagraph, Supplier will obtain approval from Processor
before resuming deliveries of Off-Gas that contains H2S between 50 ppmv and 80
ppmv.

 

5.2                                 Supplier shall deliver Off-Gas to the Plant
on a daily, pro-rata and continuous basis.

 

5.3                                 Processor shall have the right at any time
to secure supplies of Gas from any other source which it, in its sole
discretion, chooses, regardless of whether such supplies cumulatively exceed the
Processing capacity of the Plant.  If at any time during the term of this
Agreement, the cumulative supply of Inlet Gas, including Supplier’s Off-Gas,
delivered to the Plant exceeds its operating capacity, Processor may, with
notice as soon as practicable thereafter to Supplier, reduce the volume of
Supplier’s Off-Gas Processed based on its economic value to Processor, **

 

9

--------------------------------------------------------------------------------

 


ARTICLE VI

OFF-GAS PROCESSING

 

6.1                                 Subject to the other provisions of this
Agreement, Processor shall accept possession of and title to Supplier’s Off-Gas
at Delivery Point(s).  Processor shall own and have all right, title and
interest in and to all Plant Products and impurities extracted from such Off-Gas
at the Plant in which Processor, in its sole discretion, desires to so retain.

 

After construction of the Residue Gas Pipeline as defined in Section 9.1,
Processor shall deliver and Supplier shall accept possession of and title to
Supplier’s Residue Gas at the Redelivery Point.

 

6.2                                 The Plant Thermal Reduction attributable to
the Processing of Supplier’s Off-Gas to produce the Plant Products shall be
determined by using the applicable conversion factors for (i) all Plant Products
except ethylene, propylene and hydrogen as set forth in the Gas Processors
Association Publication 2145-03 and any subsequent revisions thereof in effect
at the time such calculation is performed, and (ii) for ethylene, propylene and
hydrogen, as set forth in the API Technical Data Book — Petroleum Refining and
any subsequent revisions thereof in effect at the time such calculation is
performed.  All calculations shall be done at a pressure base of 14.65 psia to
conform to NAESB standards.

 

6.3                                 Processor shall provide Supplier with a
“Plant Allocation Statement” no later than the last calendar day of the Month
following the Month of production.  An example Plant Allocation Statement is
attached hereto as Exhibit B.

 

6.4                                 Other than as provided in Section 8.2,
Processor shall sell all Plant Products on an “arms length” basis to
Nonaffiliated Third Parties, unless the Parties mutually agree otherwise.

 


ARTICLE VII

GAS MEASUREMENT AND TRANSMISSION

 

7.1                                 Supplier shall provide, install, operate and
maintain, or cause to be provided, installed, operated and maintained, at its
sole cost, risk and expense, all pipelines and related facilities (i) upstream
of the Delivery Point to enable Supplier to deliver its Off-Gas to Processor
hereunder and, following the construction of the Residue Gas Pipeline,
(ii) downstream of the Redelivery Point to enable Processor to deliver
Supplier’s Residue Gas to Supplier, or Supplier’s designee.

 

7.2                                 Processor shall provide, install, operate
and maintain, or cause to be provided,

 

10

--------------------------------------------------------------------------------


 

installed, operated, and maintained, at its sole cost, risk and expense all
pipelines, instrumentation equipment, including meters, telemetry and
telecommunications equipment, and related facilities (i) downstream of the
Delivery Point to enable Processor to receive Supplier’s Off-Gas at the Delivery
Point and, following the construction of the Residue Gas Pipeline, (ii) upstream
of the Redelivery Point to enable Processor to deliver Supplier’s Residue Gas to
Supplier, or its designee, at the Redelivery Point.

 

7.3                                 Processor shall operate, or cause to be
operated, all facilities to transport and meter Supplier’s Off-Gas downstream of
the Delivery Point.  Processor shall perform the measurement, testing and
analysis of Supplier’s Off-Gas in accordance with appropriate sections of this
Article VII and Exhibit D. Processor’s meters shall be the controlling meters
regarding all Delivery Point measurements hereunder.

 

7.4                                 Following the construction of the Residue
Gas Pipeline, Processor shall operate, or cause to be operated, all facilities
to transport and meter Supplier’s Residue Gas, Excess Gas, and all other Gas
upstream of the Redelivery Point.  Processor shall perform the measurement,
testing and analysis of Supplier’s Residue and Excess Gas in accordance with
appropriate sections of this Article VII and Exhibit D. Processor’s
meter(s) shall be the controlling meter(s) regarding all Redelivery Point
measurements hereunder.

 

7.5                 Each Party shall have the right, upon prior written request,
at its own expense and during normal business hours, to have a firm of
independent certified public accountants audit the books, records and other
pertinent documents and data (collectively, the “Records”) of the other Party
relating to this Agreement, to the extent necessary to verify the accuracy of
any statement, charge, computation or demand made under or pursuant to this
Agreement, provided, however that such accountants shall not disclose to the
Party requesting the audit any information obtained during the audit and shall
only report to such Party the results of the audit and whether same shows
compliance with the terms of this Agreement, or as the case may be, the respects
in which the terms of this Agreement have not been complied with. If any such
examination reveals, or if either Party otherwise discovers, any error in its
own or the other Party’s statements, payments, calculations or determinations,
then proper adjustment thereof shall be made as promptly as practical
thereafter. It is understood, however, that no adjustment of any statement or
payment shall be made after the lapse of two (2) year from the end of the Month
to which such statement or payment pertains.  Each Party shall retain all
records for four (4) years from the end of the calendar year in which they were
compiled, unless the statement or payment is subject to dispute, in which case
the pertinent records shall be retained until the dispute is resolved.

 

7.6                                 Each Party shall preserve for a period of
twenty-four (24) months all test data, charts, and other similar records for
auditing.  Either Party shall have the right,

 

11

--------------------------------------------------------------------------------


 

during normal business hours, to examine such records of the other Party and the
accuracy of any statement, charge or computation made pursuant to this
Agreement, to the extent necessary, to verify the performance of the Agreement. 
However, no such examination shall be made by a Party more frequently than once
each twelve (12) months, and no examination may cover any time periods that were
the subject of a prior examination by that Party.  If any such examination
reveals any clerical or mathematical inaccuracy in any billing or payment, the
appropriate adjustment in the billing and payment shall be promptly made.  All
payments made shall be considered final twenty-four (24) Months after they are
made, unless disputed by either Party prior to the expiration of such
twenty-four (24) month period.   If the other Party fails to have a
representative present, the results of the test shall nevertheless be considered
accurate until the next test as long as such test results are within reasonable
and customary readings for such meter(s).

 

ARTICLE VIII

DETERMINATION OF PROCEEDS

 

8.1                                 Processor shall pay to Supplier the
Supplier’s Proceeds by wire transfer with the appropriate adjustments made
pursuant to this Agreement, within seven (7) business days following Processor’s
issuance of the “Plant Allocation Statement” as set forth in Section 6.3. 
Payment shall be made in accordance with Supplier’s wiring instructions. 
Processor shall retain the remaining portion of such Plant Net Proceeds
Attributable to Supplier’s Off-Gas for its own account and such amount shall be
referred to as “Processor’s Proceeds”.

 

8.2                                 **

 

8.3                                 The quantity of each Component of Plant
Products allocated to Supplier each Month shall be equal to the total quantity
of such Component of Plant Products recovered by Processor at the Plant during
such Month multiplied by a fraction, the numerator of which shall be the total
quantity of each such Component of Plant Products that is contained in
Supplier’s Off-Gas delivered to the Delivery Point during such Month and the
denominator of which shall be the total quantity of such Component of Plant
Products as are contained in all Inlet Gas delivered at all delivery points
during such Month.

 

8.4                                 The theoretical Residue Gas attributable to
Supplier during each month shall be determined by subtracting the calculated PTR
from the quantity, in MMbtus, of Off-Gas delivered by Supplier as measured at
the Delivery Point. The total quantity of Residue Gas due Supplier each Month
shall be equal to the actual Residue Gas attributable to all Inlet Gas delivered
to the Plant during such Month multiplied by a fraction, the numerator of which
shall be the theoretical Residue Gas attributable to Supplier’s Off-Gas
delivered to the Delivery Point during such Month and the denominator of which
shall be the total quantity of theoretical

 

12

--------------------------------------------------------------------------------


 

Residue Gas as is contained in all Inlet Gas delivered at all delivery points
during such Month. The PTR Calculation will be done monthly and reported in
Statement 2 of the Plant Allocation Statement.  An example of the Plant
Allocation Statement and PTR Calculation is included in Exhibit B.

 

8.5                                 The Energy Expense Charge deducted from
Supplier’s Proceeds and attributable to Supplier’s Off-Gas shall be determined
based on the following formula:

 

EEC = EE times R/T

 

Where:

EEC =     The Energy Expense Charge allocated each Month to Supplier

EE =                        The total amounts paid by Processor for all Plant
Energy Expenses paid during such Month.

R =                              The total quantity of Off-Gas, measured in
Mscf, delivered by Supplier during the Month.

T =                              The total quantity of all Inlet Gas, measured
in Mscf, delivered at all delivery points during such Month.

 

ARTICLE IX

RESIDUE GAS PIPELINE

 

9.1                                 **  The Residue Gas Pipeline shall originate
at Processor’s existing valve site at the intersection of Buddy Lawrence Drive
and Interstate Highway 37 and shall terminate at and connect into Supplier’s
existing twelve (12) inch fuel gas manifold at the inlet to vessel V4 located
inside Supplier’s East Refinery.  The estimated length of the Residue Gas
Pipeline is 2,725 feet, which includes approximately 600 feet of pipeline to be
located within Supplier’s East Refinery. Processor shall install, own and
operate all required measurement equipment at the existing meter station on
Buddy Lawrence Drive.  Processor shall retain ownership of the entire Residue
Gas Pipeline excluding the 600 feet of pipeline to be located within Supplier’s
East Refinery. Following the construction, Supplier shall own and operate the
approximately 600 feet of pipeline to be located within Supplier’s East
Refinery. Supplier shall be responsible for all costs associated with the
construction of the approximately 600 feet of pipeline to be located within the
East Refinery.

 

9.2                                 **

 

9.3                                 **

 

9.4                                 Following the completion of the Residue Gas
Pipeline, Processor shall return to Supplier, or its designee, and Supplier
shall accept and take title to 100% of

 

13

--------------------------------------------------------------------------------


 

Supplier’s Residue Gas and Excess Gas at the Redelivery Point.  The Residue Gas
and the Excess Gas shall meet the specifications set forth in Exhibit A attached
hereto, failing which Supplier shall not be obligated to receive such Residue
Gas or Excess Gas.  If, following the completion of the Residue Gas Pipeline, 
Processor (i) delivers Residue Gas or Excess Gas to Supplier, or for the account
of Supplier, at the Redelivery Point in excess of the quantity of Residue Gas or
Excess Gas to which Supplier is entitled hereunder, or (ii) fails to tender to
Supplier all or a portion of the Residue Gas or Excess Gas Supplier was entitled
to and capable of receiving during a Month (in either case “Imbalance Gas”),
such over or under deliveries of Imbalance Gas, shall be settled by Processor
buying from, or selling to, as applicable, Supplier such Imbalance Gas at ** 
Both Parties agree this Section is designed to address minor imbalances.

 

9.5                                 In the event Processor tenders to Supplier
and Supplier is unable or refuses to receive all or any portion of its Residue
Gas and Excess Gas during a Month, unless otherwise agreed in writing, Processor
shall have the right, but not the obligation to otherwise dispose of such
quantity of Supplier’s Residue Gas and Excess Gas not taken by Supplier during
such Month in any reasonable manner, with the proceeds thereof less all
associated losses, costs and expenses suffered or incurred by Processor to be
for Supplier’s account in a temporary situation not expected to last more than
(12) twelve hours after Supplier’s notification of their inability to accept
Residue Gas.  Prior to the expiration of the twelve hour period, Supplier shall
notify Processor of Supplier’s option to (i) curtail deliveries of Supplier’s
Inlet Gas to Processor, or (ii) have Processor’s Residue Gas delivered to a
third party, up to available pipeline capacity, or (iii) offer to sell its
Residue Gas to Processor at Processor’s disposal price.

 

9.6                                 **

 

9.7                                 Except as set forth in Exhibit A and
Section 11.1 below, PROCESSOR MAKES NO WARRANTY, AND HEREBY DISCLAIMS ALL
EXPRESS OR IMPLIED WARRANTIES AS TO THE QUALITY OR QUANTITY, OR AS TO THE
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OF SUPPLIER’S RESIDUE GAS
AND EXCESS GAS DELIVERED TO SUPPLIER AT THE REDELIVERY POINT.

 

ARTICLE X

TERM

 

10.1                           The primary term of this Agreement shall be seven
(7) years and shall

 

14

--------------------------------------------------------------------------------


 

commence on July 1, 2007 (the “Primary Term”). The Agreement shall continue
thereafter for consecutive one (1) year terms until terminated by either Party
upon at least two (2) years prior written notice to the other Party prior to end
of the Primary Term or any subsequent annual extension thereof.

 

10.2                           Notwithstanding anything to the contrary in
Section 10.1, in the sole event that Supplier decides, in its sole discretion,
that it will permanently cease operation of either one or both of Supplier’s
Refineries, Supplier shall have the right to suspend this Agreement in part for
one of Supplier’s Refineries or in whole for both of Supplier’s Refineries at
any time by giving written notice to Processor at least one (1) year in advance
of such shutdown and suspension (“Shutdown Notice”). A shutdown of one (1) year
or greater will constitute a permanent cessation hereunder, and a shutdown of
the FCC Unit shall constitute a shutdown of the entire East Refinery, and a
shutdown of the Coker Unit shall constitute a shutdown of the entire West
Refinery.

 

**

 

ARTICLE XI

WARRANTY

 

11.1                           Supplier warrants that upon delivery of its
Off-Gas to Processor at the Delivery Point that (i) Supplier owns the Off-Gas
and the Liquefiable Hydrocarbons, hydrogen and incidental non-hydrocarbon
materials contained therein free and clear of all liens, and encumbrances, and
(ii) the Off-Gas shall meet the specifications set forth in Section 5.1.  EXCEPT
AS SET FORTH IN THIS SECTION 11.1, SUPPLIER MAKES NO WARRANTY, AND HEREBY
DISCLAIMS ALL EXPRESS OR IMPLIED WARRANTIES AS TO THE QUALITY OR QUANTITY, OR AS
TO THE MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, OF SUPPLIER’S
OFF-GAS DELIVERED TO PROCESSOR AT THE DELIVERY POINT.

 

11.2                           Subject to Supplier’s warranty above, Processor
warrants that (i) all Supplier’s Residue Gas and Excess Gas delivered to
Supplier, or its designee at the Redelivery Point, shall be free and clear of
all liens and encumbrances, and (ii) the Residue Gas and Excess Gas shall meet
the specifications set forth in Exhibit A.  EXCEPT AS SET FORTH IN THIS
SECTION 11.2, SUPPLIER MAKES NO WARRANTY, AND HEREBY DISCLAIMS ALL EXPRESS OR
IMPLIED WARRANTIES AS TO THE QUALITY OR QUANTITY, OR AS TO THE MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, OF THE RESIDUE GAS AND EXCESS GAS.

 

15

--------------------------------------------------------------------------------


 

ARTICLE XII

FORCE MAJEURE

 

                                                In the event either Party is
rendered unable, wholly or in part, by force majeure, to carry out its
obligations under this Agreement, other than the obligation to make any payments
or accounting hereunder, then the obligations of such Party, insofar as they are
affected by such force majeure, shall be suspended during the continuance of any
inability so caused, but for no longer period, and the Party giving such notice
shall use good faith efforts to eliminate such force majeure and /or minimize
its effects or impacts to the other Party, insofar as reasonably possible, with
a minimum of delay. The term “force majeure” as employed herein shall mean any
and all cause(s) beyond the reasonable control of the Party claiming force
majeure, including but not limited to acts of God, that render such Party unable
to wholly or partially carry out its obligations under this Agreement, other
than obligations to make payment or accounting.  It is understood and agreed
that the settlement of strikes or lockouts shall be entirely within the
discretion of the Party having the difficulty, and that the above requirement
that any force majeure shall be remedied with all reasonable dispatch shall not
require the settlement of strikes or lockouts by acceding to the demands of any
opposing party, when such course is inadvisable in the discretion of the Party
having the difficulty.

 

ARTICLE XIII

NOTICES

 

All notices or demands required or provided for herein, except for routine
communications, as hereinafter provided, shall be in writing and shall be
considered as duly delivered when hand delivered or, if mailed by United States
certified mail, postage prepaid, three (3) days after mailing or, if sent by
facsimile transmission, when receipt is confirmed by the equipment of the
transmitting Party; provided, if receipt of a facsimile transmission is
confirmed after normal business hours, receipt shall be deemed to be the next
business day.  Such notice shall be given to the other Party at the following
address, or to such other address as either Party shall designate by like
written notice to the other Party:

 

SUPPLIER:           CITGO Refining and Chemicals Company, L.P.

                                Attn:  Plant Manager

 

                                Physical and Mailing Address:

                                1802 Nueces Boulevard

                                Corpus Christi, TX 78469

                                Fax number:  361-844-4853

 

                                With a copy to

                                CITGO Petroleum Corporation

                                P.O. Box 4689

                                Houston, TX 77210

                                Attention: Product Manager - Petrochemicals

 

16

--------------------------------------------------------------------------------


 

PROCESSOR:        MarkWest Javelina Company

                                Attn:  Plant Manager

 

                                                Physical and Mailing Address:

                                                5438 Union Street

                                                Corpus Christi, TX 78407

 

No legal notice required or permitted hereunder concerning a claim or breach
arising hereunder or notice of termination shall be valid unless provided in the
manner described above to:

 

                                                MarkWest Energy Partners, L.P.

                                                1515 Arapahoe Street

                                                Tower 2, Suite 700

                                                Denver, CO 80202

                                                Fax:  (303) 925-9308

                                                Attn:  General Counsel

 

Routine communications, including statements, computations and allocations may
be transmitted by ordinary mail, facsimile, email or other generally acceptable
electronic means.

 

ARTICLE XIV

MISCELLANEOUS

 

14.1                           PROCESSOR AND SUPPLIER SHALL EACH INDEMNIFY AND
HOLD THE OTHER HARMLESS FROM AND AGAINST ANY AND ALL CLAIMS FOR PERSONAL INJURY
OR PROPERTY DAMAGE EXCEPT THOSE CAUSED BY GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF THE OTHER PARTY IN THE PERFORMANCE OF THIS AGREEMENT (A PARTY RESPONSIBLE FOR
“REGULAR” NEGLIGENCE SHALL BE AS PROVIDED FOR BY APPLICABLE LAW, SUBJECT TO THE
TERMS OF THIS AGREEMENT AS APPLICABLE); PROVIDED HOWEVER,  IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER FOR LOSS OF INCOME/REVENUE/PROFITS,
INCIDENTAL, CONSEQUENTIAL, SPECIAL OR PUNITIVE DAMAGES, NO MATTER HOW ARISING,
WHETHER IN CONTRACT, TORT OR OTHERWISE.

 

14.2                           Upon execution by both Parties, this Agreement
shall extend to and be

 

17

--------------------------------------------------------------------------------


 

binding upon the Parties and their respective successors and assigns.  This
Agreement and the rights and obligations of either Party may not be assigned or
otherwise conveyed in whole or in part, except with the prior written consent of
the non-assigning Party, which consent shall not be unreasonably conditioned,
withheld or delayed. Notwithstanding the forgoing, either Party may assign or
convey this Agreement without consent to an entity or person who purchases 100%
of the assets of said Party so long as all obligations under this Agreement are
assumed by said entity or person.  No assignment or other transfer of interest
hereunder shall be effective or bind the other Party until such Party shall have
been furnished with a copy of the recorded instrument under which the permitted
assignment or other transfer occurs.

 

14.3                           Any and all taxes, fees, or other charges imposed
or assessed by governmental or regulatory bodies, the taxable incident of which
is the transfer of title or the delivery of the product hereunder, or the
receipt of payment therefore, regardless of the character, method of
calculation, or measure of the levy or assessment, shall be paid by the Party
upon whom the tax, fee, or charge is imposed by law. The importer of record
shall be responsible for and shall pay all custom duties, import fees,
environmental fund fees, and other assessments pertaining to the importation of
the products.   If Processor claims exemption from any of the aforesaid taxes,
then Processor must furnish Supplier with a properly completed and executed
exemption certificate in the form prescribed by the appropriate taxing authority
in lieu of payment of such taxes or reimbursement of such taxes to Supplier.
Notwithstanding anything to the contrary contained herein, each Party shall be
responsible for its own income and franchise taxes.

 

14.4                           No director, officer, employee, or agent of
either Party or its direct or indirect parents, subsidiaries, or affiliates
shall give or receive any commission, fee, rebate, gift, or entertainment of
significant value or cost in connection with this Agreement.  Further, neither
Party or its direct or indirect parents, subsidiaries, or affiliates shall make
any commission, fee, rebate, gift, or entertainment of significant value or cost
to any governmental official or employee in connection with this Agreement.

 

14.5                           Each Party hereto agrees to comply with all laws,
rules, regulations, ordinances and requirements of federal, state and local
governmental or regulatory bodies which are applicable to this Agreement,
including but not limited to environmental laws and regulations and the
provisions contained in Section 18, to the extent that such laws or regulations
are applicable to this Agreement.

 

14.6                           Any matters not specifically covered in this
Agreement shall be dealt with in accordance with the custom and practice in the
industry.

 

14.7                           This Agreement and the respective rights and
obligations of the Parties shall be construed, interpreted and enforced in
accordance with the laws of Texas notwithstanding any principles of conflicts of
laws which may require the application of the laws of another jurisdiction.  Any
dispute between the

 

18

--------------------------------------------------------------------------------


 

Parties arising out of or pertaining to this Agreement, not otherwise resolved
to the mutual satisfaction of both Parties, shall be submitted for resolution by
either Party to the exclusive jurisdiction of the appropriate state or federal
court with venue exclusively located in Harris County, Texas.  This Agreement,
and the respective rights and obligations of the Parties, is subject to all
valid and applicable current and future laws, rules and regulations of duly
constituted authorities now or hereafter having jurisdiction over the Parties,
the services contemplated herein and the facilities used to provide those
services.

 

14.8                           Any failure by either Party, whether intentional
or unintentional, to enforce any rights hereunder shall not act as a waiver of
its right to enforce such rights thereafter.

 

14.9                           Supplier shall have title to, be in full control
and possession of and be responsible for damage or injury caused by (i) its
Off-Gas prior to delivery thereof to Processor at the Delivery Point and
(ii) its Residue Gas after delivery to Supplier, or its designee, at the
Redelivery Point, except for injury or damage caused by the gross negligence or
willful misconduct of Processor. Processor shall be in control and possession of
the Off-Gas, Liquefiable Hydrocarbons, hydrogen and incidental non-hydrocarbon
materials to which Processor takes title under this Agreement after delivery of
Supplier’s Off-Gas to Processor, or for its account, at the Delivery Point and
until delivery of Supplier’s Residue Gas to Supplier, or its designee, at the
Redelivery Point and shall be responsible for any damage or injury caused
thereby, except for injury or damage caused by the gross negligence or willful
misconduct of Supplier.

 

14.10                     Each Party shall have the right at its sole cost, risk
and expense at reasonable times during normal business hours and with reasonable
prior written notice to the other Party, of access to the Plant, the Refineries,
the Delivery Point and the Redelivery Point for the purposes of performing its
obligations under this Agreement.

 

14.11                     In the event that any of the provisions, or portions,
or applications of this Agreement are held to be unenforceable or invalid by any
court of competent jurisdiction, the Parties shall negotiate an equitable
adjustment in the provisions of this Agreement with a view toward affecting the
purpose of this Agreement.  If the provision cannot be modified so as to be
enforceable under existing laws, this Agreement shall be construed and enforced
as if such provision had not been included herein and the validity and
enforceability of the remaining provisions, or portions or applications thereof,
shall not be affected.

 

14.12                     The parties agree that the rule of construction that a
contract be construed

 

19

--------------------------------------------------------------------------------


 

against the drafter, if any, shall not be applied in the interpretation and
construction of this Agreement.  The titles and section headings contained in
this Assignment are for reference purposes only and shall not affect the
interpretation of this Assignment.

 

14.13                     This Agreement may be executed in counterparts, each
of which shall be deemed an original but which together shall constitute one and
the same instrument.

 

14.14                     During the term of this Contract, Processor and
Supplier shall maintain the confidentiality of this Contract and not disclose
same to any third party except independent auditors who are under written
obligations of confidentiality with respect to this Contract, and as may be
required in the opinion of such parties’ counsel to comply with orders of any
court or governmental agency, or comply with any laws, rules and regulations of
applicable governmental agencies, including, without limitation, federal, state,
and local agencies.

 

14.15                     This Agreement is intended to give no rights or
benefits to anyone other than the Parties and, accordingly, has no third-party
beneficiaries.

 

14.16                     This Agreement contains the complete, final and
exclusive agreement of the Parties with respect to the matters set forth and
supersedes all prior understandings, negotiations, representations, discussions,
statements, inducements and agreements, written or oral, pertaining thereto. 
This Agreement may not be amended, modified or rescinded in any way except by
written instrument duly executed by both Parties.

 

[The remainder of the page is intentionally left blank]

 

20

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement is executed effective by the Parties as of
the effective date.

 

“SUPPLIER”

 

“PROCESSOR”

 

 

 

CITGO REFINING AND

 

MARKWEST JAVELINA

CHEMICALS COMPANY

 

COMPANY, L.P.

 

 

 

 

 

By:

/s/ DOYLE DOMMERT

 

By:

/s/ FRANK SEMPLE

 

 

 

 

 

Name:

Doyle Dommert

 

Name:

Frank Semple

 

 

 

 

 

Title:

GM, Petrochemicals

 

Title:

 Pres. & CEO

 

21

--------------------------------------------------------------------------------

 

EXHIBIT “A” TO THE

GAS PROCESSING AGREEMENT

BETWEEN MARKWEST  JAVELINA COMPANY

AND CITGO REFINING AND CHEMICAL LP

 

Residue Gas and Excess Gas Specifications

 

Residue Gas and Excess Gas delivered to the Redelivery Point will meet the
following specifications:

 

Ammonia

50 ppmv maximum

H2S

50 ppmv maximum

Total Sulfur

100 ppmv maximum

CO2

2 mol % maximum

CO

1.5 mol % maximum

Oxygen

0.5 mol % maximum

H2O

No free water

Temperature

Less than 120 degrees Fahrenheit

Pressure

100 psig minimum

Btu content

700 — 900 Btus per standard cubic foot (see note below)

 

NOTE:  Processor expects, when the Plant is in normal operation, that the
Residue Gas and the Excess Gas shall have a Btu content between 700 and 900 Btus
per standard cubic foot.  In the event the combined Btu value of the Residue Gas
and Excess Gas delivered to the Redelivery Point is (i) less than 700 Btus per
standard cubic foot or greater than 1000 Btus per standard cubic foot, then upon
actual knowledge of such event (in any case as soon as commercially reasonable
under the then existing circumstances) the discovering Party shall notify the
other Party of such event.  Within six (6) hours of Processor’s discovery of
such event, or Processor’s receipt of notice from Supplier of such event,
Processor shall take corrective action, as the case may be, to (i) (a) increase
the combined Btu content of the Residue Gas and the Excess Gas delivered to the
Redelivery Point to equal or exceed 700 Btus per standard cubic foot or
(b) reduce the combined Btu content of the Residue Gas and the Excess Gas
delivered to the Redelivery Point to equal or be less than 1000 Btus per
standard cubic foot, or (ii) suspend deliveries of the Residue Gas and the
Excess Gas to the Redelivery Point until such condition (either low Btu content
or high Btu content) is corrected.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Plant Allocation Statement

Statement 2 of Exhibit B

 

Statement 2

 

Javelina Plant Allocation

Plant Thermal Reduction “PTR”

Month, Year

 

 

 

Mmbtus

 

Residue Gas:

 

 

 

Theoretical Residue Gas Attributable to Supplier’s Off-Gas

 

**

 

Total Quantity of Theoretical Residue Gas for all Inlet Gas

 

**

 

 

 

 

 

Ratio of Supplier’s Theoretical Residue Gas

 

**

 

 

 

 

 

Actual Residue Gas attributable to All Inlet Gas

 

**

 

 

 

 

 

Residue Gas Attributable to Supplier’s Off-Gas

 

**

 

 

 

 

 

Plant Thermal Reduction “PTR”

 

 

 

Inlet 441-207 and Inlet 441-200

 

**

 

 

 

 

 

Residue Gas Attributable to Supplier’s Off-Gas

 

**

 

 

 

 

 

Refiner’s Plant Thermal Reduction PTR

 

**

 

--------------------------------------------------------------------------------

* All volumes and amounts are fictional and intended for this example
only.                                                             

 

--------------------------------------------------------------------------------


 

EXHIBIT “C” TO THE

GAS PROCESSING AGREEMENT

BETWEEN MARKWEST  JAVELINA COMPANY

 AND CITGO REFINING AND CHEMICALS, LP

 

Calculation of Weighted Average Sales Price for a sample Plant Product

 

Following is an example of the calculation of the Weighted Average Sales Price
for ethane during the example Month:

 

As set forth below, the Weighted Average Sales Price for ethane in the following
example would be $665.55 divided by 1,035 gallons or $0.6430 per gallon.

 

 

 

Volume Sold
(gallons)

 

Sales Price
($ per gallon)

 

Sum of all
Transportation,
Storage,
Marketing and
Exchange Fees
($ per gallon)

 

Sales
Proceeds
($)

 

Ethane in Ethane Stream

 

1,000

 

$

0.62

 

$

0

 

$

620.00

 

Ethane in Ethylene Stream

 

10

 

$

2.27

 

$

0.065

 

$

22.05

 

Ethane in Propane Stream

 

25

 

$

0.94

 

$

0

 

$

23.50

 

Weighted Average Sales Price

 

1,035

 

.064304

 

 

 

 

$

665.55

 

--------------------------------------------------------------------------------

*  All volumes and amounts are fictional and intended for this example exhibit
only.

 

--------------------------------------------------------------------------------


 

EXHIBIT “D” TO THE

GAS PROCESSING AGREEMENT

BETWEEN MARKWEST JAVELINA COMPANY

AND CITGO REFINING AND CHEMICALS COMPANY, L.P.

 

METHODS OF GAS MEASUREMENT AND SAMPLING

TEST AND ANALYSES

 

Definitions

 

“Report No. 3” shall mean the most current version of AGA Report No. 3, “Orifice
Metering of Natural Gas”, Measurement Committee of the American Gas Association,
as such publication may be revised from time to time.

 

A.     Gas Measurement

 

Processor shall, at its cost install, operate, and maintain, or shall cause to
be installed, operated and maintained, at the Delivery Point suitable
measurement equipment to accurately measure the Off-Gas delivered for
processing.  Processor shall determine the quantity of all Components and the
Btus per cubic foot contained in representative samples of Off-Gas at the
Delivery Point pursuant to Section B of this Exhibit.

 

The measurement equipment shall consist of electronic flow measurement
transmitters measuring differential and static pressure as well as temperature
recorders that shall be installed, tested and maintained in accordance with the
provisions of this Exhibit. Electronic Flow Measurement (EFM) equipment shall
conform to all provisions of API MPMS, Chapter 21. The measuring equipment
should include a Daniels Senior Fitting or equivalent using concentric,
square-edged orifice meters per API Chapter 14.3, Natural Gas Fluids
Measurement.  Volumes shall be measured using a flow computer with real time
flow-weighted average temperatures and pressures applied to the volumes in the
flow computer to generate a batch end report.    A Coriolis type flow meter may
be used instead of an orifice type meter if agreed to by both Supplier and
Processor.

 

Installation of all electrical and instrumentation facilities shall conform to
all provisions of the National Electric Code (NFPA Subpart 70), the American Gas
Association “Classification of Gas Utility Areas for Electrical Installation”
XF0277, and ANSI/ISA RPI 12.6 “Installation of Intrinsically Safe Instrument
System in Class I Hazardous Locations”. All electrical equipment installed in a
building containing all or a portion of the Facilities shall be classified and

 

--------------------------------------------------------------------------------


 

designed for Class I, Division 1 or 2, Group D locations. Any equipment that
vents or bleeds natural gas shall be piped in such a way so as to vent or bleed
outside any enclosed structure in which it may be installed.

 

The unit of volume for the purpose of measurement of Liquefiable Hydrocarbons,
excluding ethylene and propylene, shall be one (1) U.S. liquid gallon of 231
cubic inches, when said liquid has a temperature of sixty degrees Fahrenheit
(60oF) and is at the equilibrium vapor pressure of the liquid being measured.

 

Unit of measurement for ethylene and propylene shall be pounds. Unit of
measurement for hydrogen shall be Mcf.

 

B.      Measurements and Tests

 

1.     Standard of measurements and tests:

 

a.     Except as provided in Section B.1(b) relating to deviation, the volume of
Gas delivered hereunder shall be computed in accordance with the latest methods
prescribed in the Report #3, AGA Report No. 8 “Super Compressibility” and API
Chapter 21.1 “Electronic Gas Measurement Standard”.

 

b.     The deviation of the Gas from the Ideal Gas Laws due to the pressures and
temperatures under which Gas is delivered hereunder, shall be determined by the
methods prescribed by Report #3. Such determination shall be made at the
beginning of and at such times as either Party hereto may reasonably desire each
Month. Results of each determination shall be used in computing the volumes of
Gas measured hereunder until the next determination is made.

 

c.     The specific gravity of the Off-Gas at the Delivery Point shall be
determined by Processor using chromatographic analysis of a composite sample not
less than once each Month.

 

d.     The flowing temperature of the Gas at the point of measurement shall be
determined by means of a recording thermometer of standard make and the
arithmetical average of readings during the time Gas is flowing each day shall
be deemed the Gas temperature and used in computing the volumes of Gas delivered
during such day.

 

e.     The Btus per cubic foot of the Gas delivered hereunder shall be
determined at each measurement point hereunder at least once each Month by means
of chromatographic analysis of composite samples and the factors for pure
Components stated in Article V.

 

f.      In addition to the Monthly determination of Btus per cubic foot,
Processor shall install a continuous recording chromatograph or other

 

2

--------------------------------------------------------------------------------


 

industry accepted equipment to monitor the Delivery Point. The volume weighted
average of daily recorded Btus per cubic foot shall be used in computing the
total estimated quantity of Btus received from each delivery point during that
day.

 

2.       Measurements

 

a.               For the purpose of calculating the volume of Gas and in the
computation of such volumes, the atmospheric pressure shall be assumed to be
fourteen and sixty-five hundredths (14.65) pounds per square inch absolute
regardless of the actual atmospheric pressure at which the Gas is delivered and
measured unless otherwise established by governmental authority.

 

b.              Processor shall install, maintain and operate at its own expense
the necessary equipment of a character and design acceptable to Supplier to
measure separately the volume of Off-Gas delivered for Processing and perform
all tests required to accomplish the measurement of volumes, temperatures,
specific gravities and Btus per cubic foot of the Gas measured hereunder. Such
volume measuring equipment shall conform to the specifications contained in
Report #3 and API Chapter 21.1, “Electronic Gas Measurement Standards”. Supplier
shall have access to such measuring equipment at all reasonable hours, but the
calibration, adjustment and maintenance thereof shall be done only by Processor
and witnessed by the Supplier. Upon reasonable request of Supplier all volume,
specific gravity, and temperature charts used in measurement of Gas hereunder
shall be mailed or delivered to Supplier for checking and calculating within
twenty (20) days after the last chart for each accounting period is removed from
the recorders. Such chart shall be mailed or returned to Processor within thirty
(30) days after receipt thereof by Supplier.

 

c.               Supplier may install, maintain, operate, calibrate and adjust
at its own expense check measurement equipment, and/or telemetry equipment
provided such equipment does not interfere with the accuracy or operations of
the Processor’s measurement equipment and facilities required by this agreement.
Electronic Flow Measurement (EFM) equipment shall conform to all provisions of
API MRMS, Chapter 21. Installations of all electrical and instrumentation
equipment shall conform to all provisions set forth by this agreement.

 

d.              Supplier and Processor shall each have the right to be present
at the time of installing, testing, cleaning, changing, repairing, inspecting,
calibrating or adjusting done in connection with the measuring equipment of the
other which is used in measurement here under. The Party planning to conduct
such operations shall give the other Party at least ten (10) days prior notice
thereof in order that all necessary parties may be present.

 

3

--------------------------------------------------------------------------------


 

e.               If both EFM and the backup orifice meters are out of service or
out of repair so that the quantity of Gas is not correctly indicated by reading
thereof, the Gas measured during the period shall be estimated and agreed upon
on the basis of the best data available, using the first of the following
methods which is feasible:

 

(1)          By using the registration of any check measuring equipment if 
installed and accurately registering; or

 

(2)          By estimating the volume by comparison with volumes during
preceding periods under similar conditions when the recorder was registering
accurately; or

 

(3)          By correcting the error if the percentage of error is ascertainable
by calibration, tests or mathematical calculation.

 

f.                 The accuracy of the measuring equipment shall be tested at
reasonable intervals and, if requested, in the presence of representatives of
the other party, but such verification shall not be required more frequently
than once in a thirty (30) day period. In the event either party shall notify
the other that it desires a special test of any measuring equipment, the parties
shall cooperate to secure a prompt verification of the accuracy of such
equipment. The expense of such a special test as may be requested by either
party shall be borne by the party requesting such test if the measurement
equipment, by such test, is found to be correct.

 

g.              If upon test, any meter or any related instrument or device the
readings of which are used in the registration, integration, or computation of
quantities which affect the measured  quantity hereunder is found to be in error
to the extent that it introduces not more than a two percent (2%) measurement
error in the individual  meter or meters affected, previous records of such
equipment shall be considered accurate in computing deliveries hereunder; but
such equipment shall be adjusted at once to function correctly. If, upon
testing, any such measuring equipment shall be found inaccurate to the extent
that is causes the end result measurement of the individual meter or meters so
affected to be in error by an amount exceeding two percent (2%), at a recording
corresponding to the average hourly rate of flow through the individual meter or
meters affected, for the period since the last preceding test, then any previous
registration, integration or recordings of such meter or meters affected shall
be corrected  to zero error for any part of the period since the last test that
such error is known to have existed or which may be agreed upon in actual
practice by the operating representatives of the parties. In case the period of
such error is not known definitely or is not agreed upon, such correction shall
be for a period of one-half (1/2) of the time elapsed since the date of the last
such test, but not exceeding a correction period of fifteen (15) days.

 

4

--------------------------------------------------------------------------------


 

The records for measuring equipment shall remain the property of the operator of
such equipment, but upon request the operator will submit to the other party its
records, together with calculations therefrom, for inspection, subject to return
within thirty (30) days after receipt thereof.

 

h.              Gas Sampling and Analysis

 

Processor shall obtain representative samples of Off-Gas in accordance with GPA
Publication 2166, latest revision, by utilizing continuous sampling techniques
designed to obtain a representative sample over a thirty (30) day period
proportional to Gas flow rates. For Monthly accounting, Processor shall analyze
this representative sample by chromatographic techniques in accordance with GPA
Publication 2261 and 2145, latest revision. Suppliers shall have the right to
witness the sampling and analyzing of Off-Gas at Delivery Point.  Should said
representative sample be inadvertently lost or contaminated, then a mutually
agreeable replacement sample or previous analysis will be used.

 

5

--------------------------------------------------------------------------------
